Title: To James Madison from James Madison, 12 May 1801
From: Madison, James
To: Madison, James


					
						Sir.
						Department of State May 12th. 1801
					
					I transmit herewith copies of certain documents in the cases of Samuel Gawler and Daniel Clark, two American citizens, who are stated to have been impressed at St. Piers. in Martinico, by a British vessel of war, supposed to be Le Legere, Capt. Quinton master, with the view of obtaining your good offices to effectuate their discharge.  I request you therefore to lose no time in endeavouring to accomplish this object.  I am, Sir, very respectfully &c.
					
						James Madison
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
